RESOLUCIÓN
POR CUANTO, desde el 13 de julio de 1992 se creó en el Estado Libre Asociado de Puerto Rico un foro intermedio apelativo, el Tribunal de Apelaciones, cuyo sucesor es el actual Tribunal de Circuito de Apelaciones;
POR CUANTO, la Rama Judicial se vio precisada a constituir y organizar dicho foro en el plazo más breve po-sible y dentro de los exigentes esquemas de la administra-ción judicial;
*945POR CUANTO, para realizar esta importante tarea la Rama Judicial contó con la colaboración de dos (2) magis-trados, el Hon. Ramón Negrón Soto y el Hon. Angel F. Rossy García, ambos jueces del nuevo tribunal apelativo;
POR CUANTO, desde 1992 al presente el Hon. Ramón Negrón Soto, como Juez Administrador del Tribunal de Apelaciones y del Tribunal de Circuito de Apelaciones, de-dicó su cúmulo de conocimientos y experiencias adminis-trativas y su infatigable capacidad de trabajo a las.comple-jas tareas de establecer e instituir el nuevo foro apelativo intermedio, labor que realizó con celo, gran dedicación, res-ponsabilidad y ejemplar vocación de servicio a la institu-ción y a la Rama Judicial;
POR CUANTO, desde 1992 al presente el Hon. Ángel F. Rossy García, como Juez Administrador Auxiliar del Tribunal de Apelaciones y del Tribunal de Circuito de Apelacio-nes, con igual celo, dedicación, responsabilidad y vocación de servicio a la institución y a la Rama Judicial, realizó las tareas administrativas auxiliares que le fueron requeridas;
POR TANTO, resuélvase por el Tribunal Supremo de Puerto Rico:
Primero: Consignar nuestro agradecimiento al Hon. Ra-món Negrón Soto y al Hon. Ángel F. Rossy García por su valiosa contribución a la causa de la administración judicial en Puerto Rico;
Segundo: Expresar nuestro reconocimiento por la labo-riosidad, la responsabilidad y el esfuerzo que ambos com-pañeros han aportado y seguirán aportando a la Rama Judicial.

Publíquese.

Lo acordó el Tribunal y certifica el señor Secretario General.
(Fdo.) Francisco R. Agrait Liado Secretario General